J-S56007-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

FRANCIS ORDEAN REESE

                            Appellant                      No. 657 MDA 2014


                    Appeal from the Order October 18, 2012
                In the Court of Common Pleas of Adams County
              Criminal Division at No(s): CP-01-CR-0000313-1996


BEFORE: PANELLA, J., WECHT, J., and PLATT, J.*

JUDGMENT ORDER BY PANELLA, J.             FILED OCTOBER 29, 2014
    Appellant, Francis Ordean Reese, appeals pro se from the order

entered by the Honorable John D. Kuhn, Court of Common Pleas of Adams

County, that dismissed Ordean’s serial petition for relief pursuant to the Post

Conviction Relief Act (“PCRA”). After careful review, we affirm.

        Given our disposition of this appeal, a detailed factual and procedural

history is unnecessary. Reese was convicted of multiple crimes arising from

the rape of a seventeen year-old victim. On March 3, 1998, the trial court

sentenced Reese to a term of imprisonment of 10 to 20 years, and after a

remand from this Court, re-sentenced him on August 3, 1999, to a term of

imprisonment of 8 to 20 years.           Reese subsequently filed his first petition

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S56007-14


pursuant to the PCRA, the denial of which was affirmed by this Court on April

23, 2004.

      Subsequently, Reese filed a pro se motion for post-conviction DNA

testing.    Reese continued to file other requests for post-conviction relief

while this motion was pending.     Ultimately, the DNA testing requested by

Reese was performed, with the result being that no blood or semen was

found on the samples. Reese then filed a pro se Motion to Dismiss Based on

Newly Discovered Evidence. The PCRA court denied all of Reese’s pending

requests and noted that Reese’s request for DNA testing had been de facto

granted. Reese filed an appeal from this order, and the trial court ordered

Reese to file a statement pursuant to Pa.R.A.P., Rule 1925(b). This Court

affirmed based on Reese’s failure to file a 1925(b) statement. However, the

PCRA court, upon agreement of the parties, subsequently found that Reese

had never received its order directing the filing of the 1925(b) statement,

and reinstated Reese’s appellate rights.       Reese then filed the appeal

currently before us.

       On appeal, Reese raises the following issues for our review:

      A. Whether the Commonwealth PCRA court’s dismissal of
         Appellant’s PCRA is supported by the record and free from
         legal error, where Appellant put forth evidence that an expert
         would have answered questions, as a medical expert,
         pertaining to any tangible evidence found or trauma to the
         alleged affected area of the victim in question?
      B. Whether the Commonwealth PCRA Court’s dismissal of
         Appellant’s PCRA is supported and free from legal error, in
         denying further DNA testing that would have excluded
         Appellant from the alleged criminal acts in question?

                                     -2-
J-S56007-14


      C. Whether the Commonwealth PCRA court’s dismissal of
         Appellant’s ineffectiveness of counsel claim is free from legal
         error and supported by the record, where Appellant put forth
         evidence that due to counsel’s lack of representation did
         cause a substantial negative outcome throughout his court
         proceedings?
      D. Whether the Commonwealth PCRA court denied Appellant his
         procedural due process, substantive due process, by
         misapplying procedural case law and standards, is free from
         legal error and supported by the record?
      E. Whether the Commonwealth court continuously denied
         Appellant the protection of the Double Jeopardy Clause, is
         supported by the record and free from legal error, where
         Appellant put forth evidence where the Commonwealth courts
         have and still is denying Appellant his right from Double
         Jeopardy violations as he was convicted of a lesser included
         offense, which bars further prosecutions on remaining
         indictments?

Appellant’s Brief, at 4.

      Our standard of review regarding a PCRA court's denial of a petition for

post-conviction relief is well settled. We examine whether the determination

of the PCRA court is supported by the evidence of record and is free of legal

error. See Commonwealth v. Smith, 995 A.2d 1143, 1149 (Pa. 2010).

The PCRA court's findings will not be disturbed unless there is no support for

the findings in the certified record. See id. Our scope of review is limited to

the   findings   of   the   PCRA   court   and   the   evidence   of   record.   See

Commonwealth v. Burkett, 5 A.3d 1260, 1267 (Pa. Super. 2010).

      After review of the briefs of the parties, the voluminous record, and

Judge Kuhn’s comprehensive and thorough opinion dated October 18, 2012,

we affirm the order based upon Judge Kuhn’s opinion.

      Order affirmed. Jurisdiction relinquished.

                                       -3-
J-S56007-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/29/2014




                          -4-
Circulated 10/16/2014 11:36 AM
Circulated 10/16/2014 11:36 AM
Circulated 10/16/2014 11:36 AM
Circulated 10/16/2014 11:36 AM
Circulated 10/16/2014 11:36 AM
Circulated 10/16/2014 11:36 AM
Circulated 10/16/2014 11:36 AM
Circulated 10/16/2014 11:36 AM
Circulated 10/16/2014 11:36 AM
Circulated 10/16/2014 11:36 AM
Circulated 10/16/2014 11:36 AM
Circulated 10/16/2014 11:36 AM